Case 19-19885. Doc 3 _Filed 07/23/19 Page 1 of 1

  

Fill in this information to identify ee bier

    

 

    
 

 

 

Debtor 4. .

: First Nama Middle Name Lasi Name
Debtor 2 ~
(Spouse, if filing) FestName a Middle Nemo ae Last Name

  
  

District of,

 

 

United States Bankruptoy Court for the:

 

   
 

Case number
(i known)

 

  

[Check If this ts
amended filing

 

¥y

Official Form 103A | - |
Application for Individuals to Pay the Filing Fee in Installments 4a

Be as complete and accurate as-possible, If two married people are filing together, both are equally responsible for supplying correct

information,

EERE ceecity Your Proposed Payment Timetable

 

i 1, Which chapter of the Bankruptcy Code _ Chapter 7
are you choosing to file under? Q Chapter 14

C) Chapter 12
‘C) Chapter 13

2, You may apply to pay the filing fee in up to - .
; four installments, Fill In the amounts you -- You propose to pay... ~

Wswwivann peers etennenngssn sen set uate teenteanny

    

Propose to pay and the dates you plan to
pay them, Be sure all dates are business

days, Then add the payments you propose “g: fy 3 2 .- Wun the filing of the
to pay, , a Pe u etition | | .
¥ ust , the entire f mo, ‘ n or before this date..|...., MM #/ DD?
OU must propose fo pay the entire fee no . " . {ZR .
later than 120 days after you file this. _ ¥ 3 7B “ .
bankruptcy case. If the court approves your 3 _ On or before this date....... hes
~ application, the court will set your final : . 7 .
payment timetable, 8 g 3. 7) - On or béfore this date...
. ance

 

 

 

MM 7 DD TYYYY
“NIM TBD TY

: . . + $ & O < / On or Pefore this Fate rises, " MM 7 BD TW .

i . oe : . .- Total ~< Your total must equal the entire fee for the chapler you checked in line 1

By signing here, you state that you are unable to pay the full filing fee at once, that you want to pay the fee in installments, and that you
understand that: ot . . ;

 

p You must pay your entire filing fee before you make any more payments or transfer any more property to an affomey, bankruptey petition |

: “preparer, or anyone else for services in connection with your bankruptcy case, : , —

i oS You must pay‘ the entire fee no later than 120 days after you first file for bankruptcy, unless the court later extends your deadline, Your
debts will not be discharged until your entire fee fs paid,’ , ,

.

NS ff you do not make any payment when It is due, your bankruptoy case may be disinissed, and your rights ir other bankruptcy proceedings ”

may be affected, 2 .
Ben Be Xx.

Signature of Debtor 4 ’ Signature of Debtor 2: “ . . Your attorney's fame and signature, if you used one

 

 

Daie . Date : CO |, Date
‘MM / DD IYYYY , MM / DD TYYYY . : MM|/ DD /YYYY

 

 

 
